 

Exhibit 10.1

Execution Version

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

dated as of November 30, 2006

between

NAVTEQ NORTH AMERICA, LLC,

NAVTEQ CORPORATION

and

LASALLE BANK NATIONAL ASSOCIATION


--------------------------------------------------------------------------------




AMENDMENT NO. 2 TO CREDIT AGREEMENT

THIS AMENDMENT dated as of November 30, 2006 (this “Amendment”) is entered into
by and among NAVTEQ NORTH AMERICA, LLC, a Delaware limited liability company
(the “Company”), NAVTEQ CORPORATION, a Delaware corporation (the “Guarantor”),
and LASALLE BANK NATIONAL ASSOCIATION (together with its respective successors
and assigns, the “Bank”).

WHEREAS, the Company and the Bank are party to that certain Credit Agreement
dated as of November 9, 2004 (as heretofore or hereafter amended, restated,
modified or supplemented from time to time, the “Credit Agreement”).

WHEREAS, the Guarantor and the Bank are party to that certain Guaranty dated as
of November 9, 2004 (the “Guaranty”), whereby the Guarantor guarantied the
Obligations of the Company under the Credit Agreement.

WHEREAS, the Company and the Bank wish to amend the Credit Agreement on the
terms and conditions set forth below to, among other things, extend the
Termination Date of the Bank’s Commitment, and the Guarantor wishes to affirm
its Guaranty.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the parties hereto agree as follows:

Section 1.               Definitions. Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement.

Section 2.               Amendments to Credit Agreement.

2.1           The definition of “Termination Date” in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:

“Termination Date means the earlier to occur of (a) December 1, 2007, or (b)
such other date on which the Commitment terminates pursuant to Section 6 or
Section 12.”

2.2           The definition of “Effective Date”, added to Section 1.1 of the
Credit Agreement pursuant to Amendment No. 1 to Credit Agreement, and further
defined in Section 4 of Amendment No. 1 to Credit Agreement, is hereby deleted
in its entirety.

2.3           Clause (6) of Section 10.9(c) of the Credit Agreement is hereby
deleted in its entirety.

Section 3.               Representations and Warranties.

3.1           Company. To induce the Bank to enter into this Amendment and to
issue Letters of Credit and continue to make Loans under the Credit Agreement,
the Company represents and warrants to the Bank that:

2


--------------------------------------------------------------------------------




(a)                                  The Company is duly authorized to execute,
deliver and perform its obligations under this Amendment. This Amendment is the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.

(b)                                 The representations and warranties of the
Company set forth in the Credit Agreement as amended hereby (including any
amendments to the relevant Schedules) and in the other Loan Documents are true
and correct in all material respects with the same effect as if made on the date
hereof (except to the extent stated to relate to a specific earlier date, in
which case such representations and warranties were true and correct as of such
earlier date).

(c)                                  No Event of Default or Unmatured Event of
Default (as defined in the Credit Agreement as in effect both immediately before
and immediately after the effectiveness of this Amendment) has occurred and is
continuing.

3.2           Guarantor. To induce the Bank to enter into this Amendment and to
continue to make Loans to the Company under the Credit Agreement, the Guarantor
represents and warrants to the Bank that:

(a)                                  The Guarantor is duly authorized to
execute, deliver and perform its obligations under this Amendment. This
Amendment is the legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

(b)                                 The representations and warranties of the
Guarantor set forth in the Guaranty and in the other Loan Documents are true and
correct in all material respects with the same effect as if made on the date
hereof (except to the extent stated to relate to a specific earlier date, in
which case such representations and warranties were true and correct as of such
earlier date).

Section 4.               Conditions Precedent. This Amendment shall become
effective upon the date on which the Company has delivered or caused to be
delivered to the Bank the following documents and the other conditions set forth
below have been satisfied:

4.1           This Amendment executed by the Company and the Guarantor.

3


--------------------------------------------------------------------------------




4.2           Certified copies of resolutions of the applicable governing board
of the Company and the Guarantor authorizing the execution, delivery and
performance by the Company and the Guarantor, as applicable, of this Amendment
and the other Loan Documents to which either is a party.

4.3           Certified copies of all documents evidencing any necessary
corporate, limited liability company or partnership action, consents and
governmental approvals (if any) required for the execution, delivery and
performance by the Company and the Guarantor of the documents referred to in
this Section 4.

4.4           A certificate of the Secretary or an Assistant Secretary (or other
appropriate representative) of the Company and the Guarantor certifying
(a) (i) the names of the officer or officers of such entity authorized to sign
the Loan Documents to which such entity is a party, together with a sample of
the true signature of each such officer (it being understood that the Bank may
conclusively rely on each such certificate until formally advised by a like
certificate of any changes therein), (ii) the bylaws or operating agreement of
such entity and (iii) certified copies of the articles of incorporation or
certificate of formation of such entity or (b) that such officers, bylaws or
operating agreement and articles of incorporation or certificate of formation
have not changed since the Secretary’s Certificate delivered to the Bank on
November 9, 2004.

Section 5.               Reaffirmation of Guaranty. The Guarantor hereby
consents to the terms hereof and reaffirms in all respects its obligations under
the Guaranty.

Section 6.               Payment of Fees and Expenses. The Company affirms its
obligations under Section 13.6 of the Credit Agreement to pay on demand all
reasonable out-of-pocket costs and expenses of the Bank (including Attorney
Costs) in connection with the preparation, execution and delivery of this
Amendment and the administration of the Credit Agreement as amended hereby.

Section 7.               Reference to and Effect Upon the Credit Agreement.
Except as specifically amended above, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Bank under the Credit
Agreement or any other Loan Document, nor constitute a waiver of any provision
of the Credit Agreement or any other Loan Document. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof’, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.

Section 8.               CHOICE OF LAW. THIS AMENDMENT SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

4


--------------------------------------------------------------------------------




Section 9.               Headings. Section headings in this Amendment are
included herein for convenience of reference only and shall not govern the
interpretation of any of the provisions of this Amendment.

Section 10.             Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

[SIGNATURE PAGE FOLLOWS]

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties executed this Amendment No. 2 as of the date and
year first above written.

 

NAVTEQ NORTH AMERICA LLC

 

 

 

 

 

 

 

 

By: /s/ David B. Mullen

 

 

Name: David B. Mllen

 

 

Title:CFO

 

 

 

 

 

 

 

 

 

 

 

NAVTEQ CORPORATION

 

 

 

 

 

 

 

 

By: /s/ David B. Mullen

 

 

Name: David B. Mullen

 

 

Title: CFO

 

 

 

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By: /s/ Mark J. Melendes

 

 

Name: Mark J. Melendes

 

 

Title: First Vice President

 

6


--------------------------------------------------------------------------------